Citation Nr: 1002972	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  05-30 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to April 
1990.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran was scheduled for a video conference hearing in 
July 2006, but did not attend due to illness.  In an August 
2006 letter, his representative indicated that he did not 
want to reschedule the hearing.

In December 2007 and January 2009, the Board remanded this 
case for further development.


FINDINGS OF FACT

Competent medical evidence does not show that the Veteran's 
skin disease is causally related to his military service.


CONCLUSION OF LAW

Skin disease was not incurred in service or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a May 2005 letter.  This letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims and the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.  In addition, in June 2006, the RO sent 
the Veteran a letter that informed how the disability ratings 
and effective dates are assigned, as required by Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  The RO sent the 
Veteran a SSOC in July 2008.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
medical examination results, and statements of the Veteran 
and his representatives have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.



Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

In February 2008, the Veteran underwent a VA medical 
examination in conjunction with this claim.  At that time the 
Veteran was diagnosed with tinea versicolor, which was found 
on the back of his neck.  Despite the Veteran's additional 
complaints of a reoccurring rash as noted in the VA treatment 
records and the subjective history portions of the two other 
VA examinations in DATES, the claims file does not contain 
any other records of treatment for or diagnoses of skin 
disorders.  Thus, the current disability requirement is 
satisfied with regards to tinea versicolor.

With regards to the second requirement for service 
connection, an in-service disease or injury, the Board notes 
several references to psuedofolliculitis barbae, a groin rash 
in April 1973, and an itchy rash of unspecified location in 
August 1976.  Thus, the second requirement, an in-service 
disease, has been met.

The third and final requirement for service connection is 
medical evidence etiologically linking the Veteran's current 
skin disease to his military service.  In March 2009, the 
Veteran underwent another VA medical examination in 
conjunction with this claim.  At that time, the examiner 
noted that no rash was present.  The examiner opined that the 
Veteran's tinea versicolor, the only diagnosed skin condition 
found in the record after service, was less likely than not 
related to his skin condition in service, which was noted to 
be pseudofolliculitis barbae.  

As pseudofolliculitis barbae has not been shown to be a 
current disability, i.e., was not present at the time the 
claim is filed or during the pendency of that claim, service 
connection is not warranted for this skin disease either.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007).

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claims as to the element of medical nexus and the 
claims fail on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for skin disease.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a skin disease is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


